DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed inventio-n.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4343404 A (“Folsom”)
Regarding Claim 1, Folsom discloses a bicycle workstation, comprising:
a plurality of elongate members (2, 8, 5), wherein:
at least some of a first group of the elongate members (2, 8) in the plurality are configurable, collectively, and when in use, to abut surfaces that are proximal to  doorway at a total of at least three locations on two wall-sides thereof, thereby collectively providing at least three contact surfaces of the bicycle workstation (as seen in Fig. 1); and 
 one elongate member (5) of the plurality not included in the first group, wherein the one elongate member is physically adapted to couple to or otherwise support a bicycle,
 wherein, when the bicycle workstation is in use supporting the bicycle, the weight of the bicycle forces the contact surfaces against the surfaces proximal to the doorway, thereby securely suspending the bicycle workstation proximal to the doorway above an underlying surface (col. 1: line  55- col. 2: line 49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9and 11-17 are rejected under 35 U.S.C 103(a) as being unpatentable over GB 2,449,243 (“Arnold”) in view of U.S. Pub No.: US 20070062897 (“Lawrence”)

    PNG
    media_image1.png
    587
    572
    media_image1.png
    Greyscale

Figure 1. Fig. 5 from Arnold
Regarding Claim 1, Arnold discloses a bicycle workstation, comprising: 
a plurality of elongate members ( elongate members are joined to dorm a biked support, as shown above), wherein:
(a) at least some of a first group of the elongate members in the plurality are configurable, collectively, and when in use (see Figs. 1-7) ; and
(b) one elongate member of the plurality not included in the first group, wherein the one elongate member is physically adapted to couple to or otherwise support a bicycle,( as shown in Figs .1-7, the support taught by Arnold is configured to be secured to a vertical support); bicycle forces the contact surfaces against the surfaces proximal to the doorway, thereby securely suspending the bicycle workstation proximal to the doorway above an underlying surface. ( the bike support taught by Arnold is capable of securely suspending the bike proximal to the doorway).
	Arnold discloses the claimed invention but does not expressly disclose the bike securely suspended to a doorway surface or proximal to the doorway. 
	Lawrence discloses a support having a pluity of elongate members, on of the elongate members (36A) is secured under the doorway (refer to the embodiment shown in Fig.7).
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the support taught by Arnold could be configured such that the bicycle is securely suspending proximal to the doorway above an underlying surface as demonstrated by Lawrence, to provide a secure and improved support for securing the bike in place, , [0034]). As modified, wherein, bicycle forces the contact surfaces against the surfaces proximal to the doorway, thereby securely suspending the bicycle workstation proximal to the doorway above an underlying surface. 
	Regarding Claim 2, the combination discloses (Lawrence) discloses an operational configuration (mounted) providing a first arrangement of the elongate members and a stow configuration (collapsed) providing a second arrangement of the elongate members, wherein, when the bicycle workstation is proximal to the doorway, the first arrangement orients the elongate members such that.
	(a) a first contact surface of the at least three contact surfaces are positioned above a door frame or moulding to rest thereon, on a first one of the two wall-sides of the doorway (via the elongate members shown above, could be configured to contact an upper end of the frame); 
	(b) a second contact surface and third contact surface of the at least three contact surfaces are positioned on a second one of the two wall-sides of the doorway and against surfaces proximal to respective right and left sides of the doorway (via the horizontal elongate members shown above)
	Arnold does not expressly disclose a coupling, but Lawrence demonstrates the use a coupling (48) to join the elongate members, and one of the elongate members (36A) extends  away from the doorway, as seen in Fig.7) for a secure connection above the doorway. As modified, the elongate member not included in the first group extends away from the doorway.
	Regarding Claim 9, the combination discloses (Lawrence) wherein the elongate members are non- removably coupled to the coupler (see 48). 
	Regarding Claim 11, the combination discloses (Lawrence) wherein for each elongate member that provides one of the at least three contact surfaces, an orientation of each such elongate member (36A) differs by ninety degrees between the first arrangement and the second arrangement.
	Regarding Claim 12, the combination discloses (Arnold) wherein in the operational configuration: 
	a second elongate member that provides the second contact surface and a third elongate member that provides the third contact surface are co-linear with respect to one another (shown in Arnold above, two horizontal of the elongate members are capable of contacting different side of the door way; and 
	a first elongate member (vertical member connected to the horizontal members) that provides the first contact surface includes a portion that is orthogonal to the second and third elongate members.
	Regarding Claim 13, the combination discloses (Arnold) wherein the second and third elongate members and the portion of the first elongate member are co-planar within a first plane (As shown above , horizontal elongate members are co-planar).
	Regarding Claim 14, the combination discloses (Arnold) wherein the elongate member not included in the first group is not co-planar with the first plane.
	Regarding Claim 15, the combination discloses (Arnold) wherein the elongate member not included in the first group and the second and third elongate members are co-planar within a second plane (see Lawrence Fig. 7).
	Regarding Claim 16, the combination discloses (Arnold) wherein the first plane and the second plane are orthogonal to one another (as seen above ).
	Regarding Claim 17, the combination discloses (Arnold) wherein the elongate member not included in the first group couples, at a free-end thereof, to a clamp  (that is dimensioned and arranged to clamp to any of a seat post, seat tube, or top tube of the bicycle (as seen above).

Claims 3-8 are rejected under 35 U.S.C 103(a) as being unpatentable over Arnold and Lawrence as applied to claim 1, and further in view of US Patent No.: 7,033,290 (“Coldren”).
Regarding Claims 3 and 4, the combination discloses the claimed invention but does not disclose the removable coupler coupled to the elongate members.
	Regarding Claims 3 and 4, Coldren discloses an article support having a plurality of elongate members Claim 3-wherein the elongate members are removably coupled to a coupler (18); Claim 4-wherein the coupler comprises a first plurality of openings (at each side) for receiving the elongate members (col. 7: line 53- col. 8: line 22, as seen in Fig. 2).
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the elongated members taught by the combination could be configured with a coupler such that the arms are removably coupled to the elongate members, making the support easy to assemble  and disassemble for transport.
Regarding Claim 5, the combination discloses (Coldren) wherein the first plurality openings (At each side) includes a first group thereof, each opening in the first group thereof having an orientation, the orientations collectively defining the first arrangement of the elongate members, and, thereby, the operational configuration (As seen in Fig. 2).
Regarding Claim 6, the combination discloses (Coldren) wherein the first plurality of openings includes a second group) thereof, each opening in the second group thereof having an orientation, the orientations collectively defining the second arrangement of the elongate members, and, thereby, the stow configuration, wherein the elongate members are oriented substantially parallel to one another (As seen in Fig. 2).
Regarding Claim 7, the combination discloses (Coldren) a second plurality of openings (26), wherein the second plurality of openings receives pins (58) for locking the elongate members in the first plurality of openings (Col. 7: line 66 -Col.: 8 line 22)
Regarding Claim 8, the combination discloses (Coldren) wherein the second plurality (26) of openings comprise countersunk holes.

Claims 18-21 are rejected under 35 U.S.C 103(a) as being unpatentable over GB 2,449,243 (“Arnold:) as in view of U.S. Patent No.: US 7033290 B1 (“Coldren”)

	Regarding Claim 18, Coldren discloses
a plurality of elongate members (see Figure 1 above) extending 
a first one of the elongate members and a second one of the elongate members are collinear  (horizontal members) with respect to one another; a third one of the elongate members  (supporting bike and clamp) couples to a device that is suitable for coupling to a bicycle, wherein the third elongate member extends from the coupler in a direction that is orthogonal to that of the first and second elongate members (see coupled to claimed, as seen in Fig. 5) 
	a fourth one of the elongate members (vertical member) extends from the coupler in a direction that is orthogonal to that of the first and second elongate members, and orthogonal to that of third elongate member( as seen in Fig. 1 above)
Arnold discloses the claimed invention but does not disclose the removable coupler coupled to the elongate members.
	Regarding Claims 18, Coldren discloses an article support having a plurality of elongate members, wherein the elongate members are removably coupled to a coupler (18); wherein the coupler comprises a first plurality of openings (at each side) for receiving the elongate members (col. 7: line 53- col. 8: line 22, as seen in Fig. 2).
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the elongated members taught by the combination could be configured with a coupler such that the arms are removably coupled to the elongate members, making the support easy to assemble  and disassemble for transport. As modified, a coupler; wherein the coupler is physically configured to orient the elongate members in a first arrangement in which a first one of the elongate members and a second one of the elongate members are collinear with respect to one another and extend in opposite directions from the coupler.
Regarding Claim 19,the combination discloses (Coldren) wherein the coupler (18) is physically configured to orient the elongate members in a second arrangement in which each of the first, second, third, and fourth elongate members extend from the coupler and are mutually parallel.
Regarding Claim 20, the combination discloses (Coldren) discloses wherein the coupler (18) comprises a first plurality of openings (at each side) dimensioned to receive the plurality of elongate members, wherein the elongate members removably couple to the coupler (18) in the openings.
Regarding Claim 21, the combination discloses (Coldren) wherein there are a greater number of openings in the first plurality thereof than there are elongate members (see Fig. 2).

Claims 10 and 22- 23 are rejected under 35 U.S.C 103(a) as being unpatentable over Arnold, Lawrence and/ or Coldren as applied to claims 9 and 19 above, and further in view of U.S. Patent No.:  6000175 A (“Gale et al.”)

	Regarding claims 10, 22 and 23 the combination discloses the claimed invention but the elongate members rotationally coupled to the couple.
	Gale et al. discloses a portable framework having a Claim 10- wherein the elongate members are rotationally coupled to the coupler (22, best seen in Fig. 5); Claim 22-the coupler (22) has a  plurality of openings (at each side) comprises a first group and a second group, wherein when the plurality of elongate members are received by openings: (a) in the first group, the elongate members are oriented in the first arrangement (as seen in Fig. 7); (b) in the second group, the elongate members are oriented in the second arrangement (as seen in Fig. 8); Claim 23-wherein the elongate members are rotatably coupled to the coupler (22), and wherein the coupler is configured so that each of the first, second, and fourth elongate members are rotated ninety degrees between the first arrangement and the second arrangement.
	It would have been obvious to one having skill in the art before the effective filing date of the invention that the coupler of the combination could be configured with a coupler that permits free rotation of  the elongated members , so the bike workstation could be easily assembled and collapsed without having to separate the elongate members from the couples, as demonstrated by  Gailes et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637